713 N.W.2d 268 (2006)
475 Mich. 851
Donna KROON-HARRIS, Plaintiff-Appellee,
v.
STATE of Michigan, Defendant-Appellant.
Docket No. 129689. COA No. 261146.
Supreme Court of Michigan.
May 12, 2006.
On order of the Court, the application for leave to appeal the July 14, 2005 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). The parties shall include among the issues to be addressed at oral argument whether a claimant who elects to challenge a long-term disability benefits decision by the Office of State Employer must do so in circuit court or, in contrast, in the Court of Claims. The parties may file supplemental briefs within 42 days of the date of this order, but they should avoid submitting a mere restatement of the arguments in their application papers.